DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4 and 6-16 have been rejected.
Examiner has entered in the Supplemental for Claims 12/22/2020.
Response to Arguments
Remarks 12/11/2020 (“Rm.”) are answered as follows:
Priority
The Applicant is not entitled to the priority date of the parent. As discussed in the interview (03/31/2020), the language of “warrants” was not found in the parent. Applicant in the claims (04/13/2020) amended this language out. As the Examiner has noted in interview summary (01/13/2020) Figure 3 is newly added. The claims are directed towards this subject matter. Additionally, OA appendix for the Interview Summary (03/31/2020) still does not provide a full and complete mapping of the claim language. See Priority section below for details.
101
Claims are directed towards user verification. Specifically, a user is sent a series of challenged and the user is verified based on information. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements of mathematical operations do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a 
112a
Applicant submits that supported for “authorizing” can be found in para. 0040. Applicant quotes para. 40’s language of “The payment processor 216 can accept the transaction signals from the at least one payment transaction proxy processor 204 as it would a typical user….” Applicant does not appoint out whether or not “authorizing” is mapped to “accept” and instead cites the whole sentence. The language of “accept” is giving its plain and ordinary meaning which means to receive. The Examiner does not find a corresponding function for “authorizing” in para. 0040. (MPEP 2161.01.) Additionally, the language of “as it would a typical user” does not appear to mean anything. Further clarification is required.
Applicant submits that “Examiner raises objections against the use of ‘encoding’ and ‘decoding’ in claims 4 and 8.” Rm. at 11 (emphasis added). 112(a) is a rejection, not an objection. The rejection is therefore maintained.
112b
Applicant submits that “tamper resistant” places the public on notice as “those skilled in the art would understand what is claimed when the claim is read in light of the specification[.]” Rm. at 12 (citing MPEP 2173.02.) The Examiner agrees that claims are read in light of the specification. This FIPS document is not part of the Specification as it is not properly incorporated by reference. MPEP 217; 608.01(p)(I) (“Express a clear intended…by using root words ‘incorporat(e)’ and ‘reference’….”). Additionally, the Spec. uses “e.g.” which is exemplary language (i.e. for example). Therefore, as a matter of law, the metes and bounds are unclear. Rejection maintained.
103
New grounds of rejection.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 13/404023, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Applicant submitted that the CIP was only filed to “remedy typos.” (Interview (01/13/2020.) This is not supported by Applicant’s submission. (O.A. Appendix (03/31/2020.) The Appendix does not properly map to the Parent and only has created a thicket of information of no value.
Additionally, in OA Appendix (03/31/2020) Applicant does not map the last elements of “generating” and “transmitting” but instead intentionally stops short at the “compute” element and leaves the record silent. The language of “transaction signal” only appears in the instant application in the originally filed claims. Additionally, the claim language maps to newly added Figure 3, which does not appear in the Parent. And does not appear anywhere in the Parent. 
Additionally, claim 1 as a whole is not entitled to priority as the language of “dataset” appears only in the instance Spec. but not the Parent. 
Additionally, claim 1 recites “authorizing the transaction,” but the instant Spec. adds new “FIG. 3” which is “an example method…to authenticate authorization messages” according to para. 0028 of the instance Spec., see also para. 0070-0071 of the instant Spec. This is a new figure and this language does not appear in the Parent.
Additionally, the language of “compute cryptographic information using cryptographic keys” in instant claim 1 is not supported by the Parent. This language only appears in (i) claim 1 (originally filed), claim 2 (originally filed), and claim 17 (originally filed) and (ii) paras. 0068-0069, 0070, 0073, 0083-0084, et seq.
Dependent claims claim similar subject matter and are too not entitled to priority and are not entitled to priority as each includes all the limitations of the claim upon which they depend.
As there is new matter, the instance application is not entitled to the priority date of the Parent for failing to meet the requirements set forth in 112(a), except best mode. The priority date of the instance application is the effective filing date filing date of 07/24/2015.

Examiner’s Comments

Non-Functional Descriptive Material
Claim 6 recites: “…to receive personalization data from an issuing bank…datasets comprises the personalization data.”
Claim 10 recites: “…datasets comprises EMV-type data….”
Claim 16 recites: “…comprises asking the user to state or accept an amount of the transaction.”
According to the MPEP (2111.05 I-III) where a claim limitation is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the non-transitory computer-readable medium merely serves as a support for information or data, no functional relationship exists.  Therefore, as the above limitations are directed to further describing stored data In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).

Intended Use
Claim 16 recites: “…challenges comprises asking the state or accept….”
The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP 2103 I C).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, and 6-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
In the instant case, claims 1, 4, and 6-16 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards verifying a user for a transaction, which is an abstract idea of organizing human activity. Claims recite “receiving an authorization message from a user…wherein the authorization message corresponds to a transaction; determining that the user [] is one of the plurality of user[s] […] authorizing the transaction; and transmitting the transaction signal to a transaction 
Additionally, the claims are directed towards cryptographic operations which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as “processor and memory” merely uses a computer as a tool to perform an abstract idea(s). Specifically, the “processor and memory” performs the steps or functions of “receiving an authorization message from a user…wherein the authorization message corresponds to a transaction; determining that the user [] is one of the plurality of user[s] […] authorizing the transaction; and transmitting the transaction signal to a transaction processor” as a tool to implement the abstract idea(s). This does not integrate the abstract idea(s) into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea(s). Operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea(s) to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “receiving an authorization message from a user…wherein the authorization message corresponds to a transaction; determining that the user [] is one of the plurality of user[s] […] authorizing the transaction; and transmitting the transaction signal to a transaction processor” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea(s) of mathematical concepts and organizing human activity. As discussed above, taking the claim elements separately, the “processor and memory” performs the steps or functions of “receiving an authorization message from a user…wherein the authorization message corresponds to a transaction; determining that the user [] is one of the plurality of user[s] […] authorizing the transaction; and transmitting the transaction signal to a transaction processor”. These functions correspond to the actions required to perform the abstract ideas. Viewed as a whole, the combination of elements recited in the claims merely recite the concept(s) of mathematical concepts and organizing human activity. Therefore, the use of these additional elements does no more than 
Dependent claims 4 and 6-16 further describe the abstract ideas of organizing human activity and mathematical concepts. The dependent claims do not include additional elements that integrate the abstract ideas into a practical application or that provide significantly more than the abstract ideas. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
Claim 1 recites: “computing cryptographic information…the transaction signal include…and authorizing the transaction….” The Spec. at PGPUB (0079) fails to disclose a corresponding function for “authorizing.”
Claims 4 and 6-16 are rejected as each depends on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 1 recites the limitations of (i) “one of a plurality of user devices of a user,” (ii) “one of the plurality of user devices of the user,” (iii) “one or more of the plurality of user devices of the user, (iv) “at least one of the plurality of user devices of the user, (v) “the one or more of plurality of user devices of the user,” and (vi) “the one or more of the plurality of user devices of the user” in the elements of “a memory,” “determining,” “transmitting,” “transmitting,” “receiving,” and “comprising,” respectively. The claims as a whole are rejected as it is unclear how many sets of a plurality of user devices there are and/or it is unclear whether the language of “the one” in the “the one or more of plurality of user devices” is referring back to the “one” in the language of “corresponding to one” or “user device is one”.

Relative Term
The term “tamper resistant” in claim 11 is a relative term which renders the claim indefinite.  The term “tamper resistant” is not defined by the claim, the specification (PGPUB 0034) does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  (MPEP 2173.05(b).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, and 6-14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landrok et al. (US20130226812A1) (“Landrok”) in view of Chatterjee et al. (US8577803) (“Chatterjee”) in view of Kuo et al. (US20070244831) (“Kuo”).
Regarding claim 1 Landrok teaches:
receiving an authorization message (Fig. 2 Item 212; 0052, 0053, 0063) from a user device of the user (Fig. 2), wherein the authorization message corresponds to a transaction (0053);
determining that the user device is one of the plurality of user devices (Fig. 1B Item “connected user devices”) of the user (0042 “unique identifiers” for each user device, 0055, 0057);
transmitting one or more challenges (Fig. 1 Item 136; 0046, 0049, 0054 “series of challenges”) to one or more of the plurality of user devices of the user via one or more of a plurality of user device communication channels (0054 “communication channels…to particular user device groups”), each of the plurality of user device communication channels corresponding to at least one of the plurality of user devices of the user (0054), the plurality of user device communication channels operatively coupled to the at least one processor via the internet (0030, 00035);
receiving one or more responses (Fig. 1 Item 138, Fig. 2 Item 230; 0056) corresponding to the one or more challenges (Fig. 1 Item 136; 0046, 0049, 0054 “series of challenges”) from the one or more of the plurality of user devices of the user (Fig. 2 Item 210 of “user device group”); 
comparing the one or more responses to information…(0049 “satisfy and match…stored or calculated in database”, 0049, 0057) that correspond to the one or more of the plurality of user devices of the user (0057);
determining that the one or more responses match the information…(0049 “satisfy and match…stored or calculated in database”, 0057);
…via a processor communication channel, the processor communication channel operatively (0054 “communication channels…to particular user device groups”) coupled to the at least one processor via the internet (0030, 00035) (structure).
….payment processor (Fig. 1B Item 134) (structure)
Landrok does not teach:
[storing data associated with user] corresponding to one or more of the plurality of datasets….
generating a [request] …
computing cryptographic information using cryptographic keys ;
authorizing the transaction; and 
transmitting the transaction signal to a [clearing network] ….
Chatterjee teaches:
[storing data associated with user] corresponding to one or more of the plurality of datasets (Fig. 4B Item 407; col. 17 ll. 9-30)….
generating a [request] (col. 17 ll. 44-60 “generate…request”)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the authentication system of Landrok (0002) with the functions of storing user data and generating requests for issuers of Chatterjee (col. 17 ll. 9-30) in order to provide authorization for a transaction to an entity. (Chatterjee col. 17 ll. 30-60.)

Neither Landrok nor Chatterjee teach:
computing cryptographic information using cryptographic keys ;
authorizing the transaction; and 
transmitting the transaction signal to a [clearing network] ….
Kuo teaches:
computing cryptographic information using cryptographic keys (0101 “hashes payment card information…with the secret keys”);
authorizing the transaction; and (Fig. 4 Item 480; 0064 “secret keys for…authorizing”, 0101)
transmitting the transaction signal to a [clearing network] (Fig. 1 Item 144, 160, Fig. 4 Item 490; 0067, 0102 “request…using the hashed payment card information”)….

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the combined teachings of the transaction system of Landrok-Chatterjee with the cryptographic teachings of Kuo (0101) in order to “authenticat[e] and authoriz[e]” the use of sensitive information such as “payment card[s] or payment account[s.]” (Kuo at 0064.)

Regarding claim 4 Landrok teaches:
corresponding to the user device (Fig. 1B Item “connected user devices”), and wherein the operations further comprise encoding (0057) 
Landrok does not teach:
wherein the plurality of datasets comprise [card account numbers] , 
wherein the transaction signal comprises…the first data …using the cryptographic keys  .
Chatterjee teaches:
wherein the plurality of datasets comprise [card account numbers] (Fig.4B Item 407; col. 17 ll. 7-30), 
Neither Landrok nor Chatterjee teach:
wherein the transaction signal comprises…the first data …using the cryptographic keys  .
Kuo teaches:
wherein the transaction signal comprises…the first data (payment card information)…using the cryptographic keys (secret key) (0064).

Regarding claim 6 Landrok teaches:
wherein the at least one processor is further configured to receive personalization data from an issuing bank (Fig. 1 Item 120 “credentials issuer”; 0058 “issuing bank”; Claim 8)…comprise the personalization data (Fig. 1 Item 120 “credentials issuer”; 0058 “issuing 
Landrok does not teach:
…the plurality of datasets…
Chatterjee teaches:
…the plurality of datasets (Fig. 4B Item 407; col. 17 ll. 9-30)…

Regarding claim 7 Landrok teaches:
receiving unique device identifiers from a user device (Fig. 1 Item “unique identifiers”; 0042);
storing the unique device identifiers in the memory (0042 “identifiers…forwarded…to a database”) in a [database] corresponding to the user device; and (Fig. 1B Item “connected user devices”)
registering the user device as one of the plurality of user devices of the user (0042).
Landrok does not teach:
…dataset…
Chatterjee teaches:
…dataset (Fig. 4B Item 407; col. 17 ll. 9-30)…

Regarding claim 8 Landrok teaches:
wherein the operations further comprise decoding the authorization message (0048)…the unique device identifiers of the…corresponding to the user device (0042 “unique identifiers” for each user device, 0055, 0057).
Landrok does not teach:
…[user data in a] dataset …
[the authorization message comprising user data] 
Chatterjee teaches:
…[user data in a] dataset (Fig. 4B Item 407; col. 17 ll. 9-30)…
[the authorization message comprising user data] (col. 17 ll. 44-60; Table at col. 18 ll. 1-6)


Regarding claim 9 Landrok teaches:
transmitting one or more additional challenges to the user device (Fig. 1 Item 136; 0046, 0049, 0054 “series of challenges”)…
receiving one or more additional responses to the one or more additional challenges from the user device (Fig. 1 Item 138, Fig. 2 Item 230; 0056)…to the user device further comprises the one or more additional responses (Fig. 1 Item 138, Fig. 2 Item 230; 0056).
Landrok does not teach:
prior to [initiating the purchase transaction]  receiving the authorization message from the user device; and 
…dataset …
Chatterjee teaches:
prior to [initiating the purchase transaction] (col. 10 ll. 1-21) receiving the authorization message from the user device; and (Fig. 2 Item 209; )
…dataset (Fig. 4B Item 407; col. 17 ll. 9-30)…

Regarding claim 10 Landrok teaches:
[storing] EMV-type data [on a secure server] (0058)
[storing] biometric-template data [on a secure application] (0044; Claim 1)
Landrok does not teach:
[storing data associated with user at] datasets….
Chatterjee teaches:
[storing data associated with user at] datasets (Fig. 4B Item 407; col. 17 ll. 9-30)….

Regarding claim 11 Landrok teaches:
wherein the server further comprises a tamper-resistant boundary (Fig. 1A Item “tamper resistant boundary”), 
Landrok does not teach:
and the memory is within the…boundary of the server.
Chatterjee teaches:
and the memory is within the…boundary of the server (Fig. 19 Item 1929; col. 57 ll. 1-15).

Regarding claim 12 Landrok teaches:
scoring the transaction for risk (Fig. 2 Item 220; 0055)…
Landrok does not teach:
[preventing fraud] using at least one of the following parameters: an amount of the transaction, a location of the transaction, and a type of the transaction .
Chatterjee teaches:
[preventing fraud] using at least one of the following parameters: an amount of the transaction, a location of the transaction, and a type of the transaction (Fig. 3C Item 327a & “Example…Fraud Prevention”; col. 9 ll. 35-45 “app may utilize the GPS”, col. 10 ll. 35-50 “app for…preventing fraud”, col. 11 ll. 50-67 “current device GPS location”).

Regarding claim 13 Landrok teaches:
wherein the one or more challenges are transmitted to one or more of the plurality of user devices of the user other than the user device from which the authorization message was received (Fig. 1 Item 136; 0046, 0049, 0054 “series of challenges”).

Regarding claim 14 Landrok teaches:
wherein the authorization message is received (Fig. 2 Item 212; 0052, 0053, 0063) from a communication channel of the plurality of user device communication channels (Fig. 1 Item 136; 0046, 0049, 0054 “series of challenges”) and the one or more challenges are transmitted via a different communication channel of the plurality of user device communication channels (Fig. 1 Item 136; 0046, 0049, 0054 “series of challenges”).

Regarding claim 16 Landrok teaches:
wherein the one or more challenges (Fig. 1 Item 136; 0046, 0049, 0054 “series of challenges”) 
Landrok does not teach:
asking the user to state or accept an amount of the transaction.
Chatterjee teaches:
asking the user to state or accept an amount of the transaction (Fig. 2 Item 209; col. 10 ll. 1-21).

Claims 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landrok, Chatterjee, and Kuo in view of Basch et al. (US6119103) (“Basch”).
Regarding claim 15 Landrok teaches:
transmitting the one or more challenges (Fig. 1 Item 136; 0046, 0049, 0054 “series of challenges”), receiving the one or more responses (Fig. 1 Item 138, Fig. 2 Item 230; 0056), and comparing the one or more responses to the information (0049 “satisfy and match…stored or calculated in database”, 0049, 0057) corresponding to [information in the database] corresponding to the one or more user devices of the user (0057).
Landrok does not teach:
…datasets …
iteratively [receiving data] 
Chatterjee teaches:
…datasets (Fig. 4B Item 407; col. 17 ll. 9-30)…
Neither Landrok nor Chatterjee teach:
iteratively [receiving data] 
Basch teaches:
iteratively [receiving data] (col. 18 ll. 1-18 “patterns…are iteratively furnished….for scoring”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the combined teachings of Landrok, Chatterjee, and Kuo (specifically, modify the basic “match” of “acceptable answers” of Landrok) with the neural net of Basch (col. 18 ll. 1-27) which takes in a plurality of inputs (Fig. 8 Items 802, 804, 806, and 808) in order to develop a more “predictive model[]…to derive financial risk scores.” (Basch at col. 12 ll. 43-54.) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US7103575 Linehan (disclosing tokenization)
US7725723 Landrock (disclosing same inventor with cryptographic techniques)
US9830596 Collison Strip Prior Art (disclosing Strip payment intermediary that talks to payment processor)
US20120209749A1 Hammad (disclosing digital wallet similar to Chatterjee)
US20140089202A1 Bond (disclosing same Inventor of Landrok and disclosing with Intermediary-like Proxy Server at Fig. 1 Item 108)
20130226812 Mark Up of New Paragraphs

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685